—■ Order, entered on September 16, 1963, unanimously modified, on the law and the facts, by reducing the counsel fee to $2,500, payable one half within 30 days after service of a copy of the order entered herein and the remainder when the action first appears on the Ready Day Calendar, and as so modified, affirmed, without costs. Upon the facts here presented, the award of counsel fees in the sum of $4,000 was excessive. While it does not clearly appear from the decision or order, we construe the award of temporary alimony in the weekly sum of $300 to require that plaintiff shall pay therefrom the carrying charges and cost of maintenance of the residence owned by the parties as tenants by the entirety and possession of which has been given to respondent for sole occupancy by herself and the children. Concur — Botein, P. J., Yalente, McNally, Eager and Bastow, JJ.